DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 6 is objected to because of the following informalities:  Line 1 states “claim 1wherein” and should state --claim 1, wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the or each blood flow sensor” and it is unclear what the or each is referencing as claim 1 from which claim 5 depends only recites “a blood flow sensor.”  For the purpose of the application of prior art, this limitation has been interpreted as --wherein the blood flow sensor--, and it is suggested that the claim be amended in this manner.
Claim 14 recites “the processor is a further processor” and it is unclear which processor is being referenced as claim 13 from which claim 14 depends recites “a processor” and “a separate processor.”  Additionally, it is unclear how a processor can be a further processor.  For the purpose of the application of prior art, this limitation is being interpreted as --wherein the processor or the separate processor is within a remote device--.
Claim 17 recites “wherein the method is carried out a period of time before surgery, preferably 12 hours.” It is unclear is the preferably 12 hours is actually required or not.  For the purpose of the application of prior art, this limitation has been interpreted as exemplary and not required.
Claim 18 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9, 15 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/035341 A1 to Marquette et al. (Marquette).
  Regarding claim 1, Marquette teaches a heating device (title and [0002]) comprising a wearable layer (22, 28A-D, 30A-B) conformable to a part of the user’s body, a heat source (24) attached to the wearable layer for applying heat to a user’s body, a blood flow sensor (44 and [0068] which states in part “sensors that may be used include a heat flux sensor, a temperature sensor, a blood flow sensor (e.g., a perfusion sensor), or a combination thereof.”) attached to the wearable layer (see for example Fig. 21) configured to detect a parameter indicative of blood flow in or adjacent to the region of the user’s body and generate a signal indicative thereof (see for example Fig. 21), and one or both of a processor (20) in electrical communication with the blood flow sensor for determining the blood flow in or adjacent to the region of the user’s body based upon the signal, or a transmitter for transmitting the signal to a remote device ([0080] which states in part “sensor circuitry 98 may be used to obtain readings from sensor 44, and communicate them to ECU 20 (e.g. through wireless signal transmissions to communicate with circuit 42).”).
Regarding claim 2, Marquette teaches the device of claim 1 as well as wherein the heat source is an electric heat source ([0021]).
Regarding claim 7, Marquette teaches the device of claim 1 as well as further comprising an additional sensor configured to detect the temperature of the region of a user’s body ([0068] which states in part “sensors that may be used include a heat flux sensor, a temperature sensor, a blood flow sensor (e.g., a perfusion sensor), or a combination thereof.”).
Regarding claim 8, Marquette teaches the device of claim 1 as well as wherein the wearable layer comprises a flexible outer layer (90), a heating layer (92) incorporating the heat source and an inner layer (22) comprising the sensor(s).
Regarding claim 9, Marquette teaches the device of claim 1 as well as wherein the heating device is a bandage (22, 28A-D), a face mask (30A-B) or a bra cup, or an insert for inserting into a bandage, facemask or bra cup.
Regarding claim 15, Marquette teaches a method of heating a region of a user’s body (title and [0002]) comprising the steps of providing a heating device (title and [0002]) comprising a wearable layer (22, 28A-D, 30A-B) conformable to a part of the user’s body, a heat source (24) attached to the wearable layer for applying heat to a user’s body, a blood flow sensor (44 and [0068] which states in part “sensors that may be used include a heat flux sensor, a temperature sensor, a blood flow sensor (e.g., a perfusion sensor), or a combination thereof.”) attached to the wearable layer (see for example Fig. 21) configured to detect a parameter indicative of blood flow in or adjacent to the region of the user’s body and generate a signal indicative thereof (see for example Fig. 21), and one or both of a processor (20) in electrical communication with the blood flow sensor for determining the blood flow in or adjacent to the region of the user’s body based upon the signal, or a transmitter for transmitting the signal to a remote device ([0080] which states in part “sensor circuitry 98 may be used to obtain readings from sensor 44, and communicate them to ECU 20 (e.g. through wireless signal transmissions to communicate with circuit 42).”), placing the wearable layer on a user’s body so that the heating device is in thermal contact with a user’s body (202, Fig. 19), activating the heat source to apply heat to a region of the user’s body (206, Fig. 19), using the blood flow sensors to detect blood flow in the region of the user’s body ([0068]).
Regarding claim 19, Marquette taches the method of claim 15 as well as wherein the activation of the heat source is generally constant to output a constant temperature ([0010] which states in part “A control circuit is operable to control a temperature within the thermal housing.” and [0022] which states in part “the control circuit is operable to control the temperature within the thermal housing based on input received from the at least one sensor.”).
Regarding claim 20, Marquette teaches the method of claim 15 as well as wherein the method is carried out after surgery ([0004]).
Regarding claim 21, Marquette teaches the method of claim 20 as well as wherein the heating device is configured to maintain the temperature of the heat source  to between 30oC and 40oC.  The controller of Marquette is capable of without further modification maintaining the temperature of the heat source as claimed as Marquette teaches a control circuit operable to control a temperature with the heating device (abstract and [0010, 0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of US 9,339,412 B2 to Diller et al. (Diller).
Regarding claim 3 and 6, Marquette teaches the device of claim 1, but not wherein the heat source is configured to maintain a first pre-set temperature of between 40oC and 50oC and a second pre-set temperature of between 30oC and 40oC or wherein the heat source is configured to apply a pulsatile heating pattern.  Diller teaches a device (title) that is analogous to Marquette including wherein the applied heat is cycled to heat the thermoregulatory tissue between a first temperature and a second temperature that differs from the first temperature (Col. 3, lines 13-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the control scheme of Diller to assist in maintaining core body temperature as taught by Diller (see for example the abstract and Col. 3, lines 24-38).
However, Diller is silent with respect to the specific temperatures of the first and second temperature.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the claimed temperature ranges since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquette.
Regarding claim 4, Marquette teaches the device of claim 1 as well as one or more sensors ([0067-0068]), but not specifically where the sensors comprise a plurality of blood flow sensors  configured to detect a parameter indicative of blood flow at different positions in or adjacent to the region of the user’s body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of blood flow sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of WO 2018/102182 A1 to Aguiar et al. (Aguiar).
Regarding claim 5, Marquette teaches the device of claim 1, but not wherein the blood flow sensor uses at least one of plethysmography, acoustic or thermal sensing to detect the parameter indicative of blood flow.  Aguiar teaches an analogous device (abstract which states in part “A wearable cooling and heating system for placement at a body region of a user…”) to that of Marquette including sensors such as blood flow sensors, e.g. ultrasound acoustic flow sensors, optical sensors ([0068]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized blood flow sensors such as those disclosed in Aguiar as the selection of a known blood flow sensor on the basis of its suitability for the intended use is an obvious matter of engineering design choice.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of US 9,131,883 B2 to Al-Ali (Al-Ali).
Regarding claim 13, Marquette teaches a system (title and [0002]) comprising a heating device (title and [0002]) comprising a wearable layer (22, 28A-D, 30A-B) conformable to a part of the user’s body, a heat source (24) attached to the wearable layer for applying heat to a user’s body, a blood flow sensor (44 and [0068] which states in part “sensors that may be used include a heat flux sensor, a temperature sensor, a blood flow sensor (e.g., a perfusion sensor), or a combination thereof.”) attached to the wearable layer (see for example Fig. 21) configured to detect a parameter indicative of blood flow in or adjacent to the region of the user’s body and generate a signal indicative thereof (see for example Fig. 21), and one or both of a processor (20) in electrical communication with the blood flow sensor for determining the blood flow in or adjacent to the region of the user’s body based upon the signal, or a transmitter for transmitting the signal to a remote device ([0080] which states in part “sensor circuitry 98 may be used to obtain readings from sensor 44, and communicate them to ECU 20 (e.g. through wireless signal transmissions to communicate with circuit 42).”).  However, Marquette does not specifically state wherein the processor or a separate processor is configured to compare the blood flow to a threshold value and generate a notification if the blood flow is less than the threshold value.  Al-Ali teaches a physiological trend monitor (title) and that physiological measurement employed in healthcare environments often feature visual and audible alarm mechanisms that alert a caregiver when a patient’s vital signs are outside of predetermined limits (Col. 1, lines 34-44).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included comparing and notification as taught by Al-Ali to alert a caregiver when a patient’s vital signs are outside of predetermined limits as taught by Al-Ali.
Regarding claim 14, Marquette in view of Al-Ali teaches the system of claim 13 as well as Marquette teaching wherein the processor is within a remote device in communication with the transmitter ([0067-0068, 0080]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of US 2007/0060987 A1 to Grahn et al. (Grahn).
Regarding claim 16, Marquette teaches the method of claim 15, but not specifically wherein the activation of the heat source is cyclical.  Grahn teaches an analogous method to that of Marquette as well as a cyclical process to achieve a goal of controlled heat transfer over a period of time ([0077]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention so as to achieve a goal of controlled heat transfer as taught by Grahn ([0077]).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of US 9,744,073 B2 to Van Duren (Van Duren).
Regarding claim 17, Marquette teaches the method of claim 15, but not wherein the method is carried out a period of time before surgery.  Van Duren teaches that therapeutic warming may be indicated during any one or more of the perioperative periods and that for a long surgery a person may be warmed for comfort before surgery and warmed therapeutically during and after surgery (Col. 4, lines 1-14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have carried out the method a period of time before surgery to allow for comfort warming of the patient before surgery as taught by Van Duren (Col. 4, lines 1-14).
Regarding claim 18, Marquette teaches the method of claim 17 as well as wherein a controller is configured to maintain the temperature of the heat source to between 40oC and 50oC.  The controller of Marquette is capable of without further modification maintaining the temperature of the heat source as claimed as Marquette teaches a control circuit operable to control a temperature with the heating device (abstract and [0010, 0022]).
Claim(s) 1, 2, 4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,050,595 to Kraft (Kraft) in view of Marquette.
Regarding claims 1, 2 and 7-11, Kraft teaches a heating device (title) comprising a wearable layer (Fig. 1) conformable to a part of the user’s body, an electrical heat source (44) attached to the wearable layer for applying heat to a region of a user’s body (Figs. 4-7), a sensor (54)  configured to detect the temperature of the region of the user’s body (thermal sensor 54 is placed in contact with the side of the gel pack 32 which faces towards the women’s breast.  The sensor monitors the temperature of the gel pack rather which is representative of the temperature of the body region at that location), wherein the wearable layer comprises a flexible outer layer (28), a heating layer (48) incorporating the heat source (Fig. 5) and an inner layer (26) comprising a sensor (Fig. 4), wherein the heating device is a bra cup (Figs. 1 and 4-7) and the heating device and sensor are arranged to generally surround, in use a user’s areola (Figs. 4).  However, Kraft is silent with respect to a blood flow sensor attached to the wearable layer configured to detect a parameter of blood flow indicative of blood flow in or adjacent to the region of the user’s body and generate a signal indicative thereof or one or both of a processor in electrical communication with the blood flow sensor for determining the blood flow in or adjacent to the region of the user’s body based upon the signal or a transmitter for transmitting the signal to a remote device or a plurality of blood flow sensors arranged in one or more circles generally centered, in use, on a user’s areola.
Marquette teaches an analogous heating device to that of Kraft including a heating device (title and [0002]) comprising a wearable layer (22, 28A-D, 30A-B) conformable to a part of the user’s body, a heat source (24) attached to the wearable layer for applying heat to a user’s body, a blood flow sensor (44 and [0068] which states in part “sensors that may be used include a heat flux sensor, a temperature sensor, a blood flow sensor (e.g., a perfusion sensor), or a combination thereof.”) attached to the wearable layer (see for example Fig. 21) configured to detect a parameter indicative of blood flow in or adjacent to the region of the user’s body and generate a signal indicative thereof (see for example Fig. 21), and one or both of a processor (20) in electrical communication with the blood flow sensor for determining the blood flow in or adjacent to the region of the user’s body based upon the signal, or a transmitter for transmitting the signal to a remote device ([0080] which states in part “sensor circuitry 98 may be used to obtain readings from sensor 44, and communicate them to ECU 20 (e.g. through wireless signal transmissions to communicate with circuit 42).”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the blood flow sensor and one or both of the processor or transmitter of Marquette in order to monitor dilation of blood vessels thus allowing for the determination of heating efficacy.
While Marquette teaches one or more sensors ([0067-0068]), Marquette does not specifically teach where the sensors comprise a plurality of blood flow sensors  configured to detect a parameter indicative of blood flow at different positions in or adjacent to the region of the user’s body and arranged in one or more circles generally centered, in use, one the user’s areola.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of blood flow sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
With respect to the positioning of the sensors in one or more circles generally centered, in use, one the user’s areola, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the sensors as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 12, Kraft in view of Marquette teaches the device of claim 10, but not specifically a first and second blood flow sensor.  While Marquette teaches one or more sensors ([0067-0068]), Marquette does not specifically teach where the sensors comprise a plurality of blood flow sensors  configured to detect a parameter indicative of blood flow at different positions in or adjacent to the region of the user’s body and arranged in one or more circles generally centered, in use, one the user’s areola.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of blood flow sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
With respect to the functional limitations of configured to detect blood flow in a skin flap region and configured to detect blood flow in a free flap region, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The blood flow sensors of Marquette are capable of without further modification detecting blood flow in a skin flap and/or free flap region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2001/0037076 A1 to Shelton teaches the application of compression and heat or col to the chest and/or breasts is useful in relieving pain and discomfort in a variety of conditions and disorders, including, for example, lateral or bilateral mastectomy ([0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794